 IBEW,LOCAL 501417InternationalBrotherhood of ElectricalWorkers,Local Union No.501, AFL-CIO (Atlas Construc-tionCompany)and Associated General Contrac-tors of Connecticut,Inc. Cases2-CC-1316 and 2-CC-1317January 31, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn June 27, 1974, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding.Thereafter, theGeneral Counsel andCharging Party filed exceptions and a supportingbrief,Respondent filed an answering brief, and theAir Conditioning and Refrigeration Institute,et al.,1filed anamici curiaebrief in support of the GeneralCounsel's and Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeonly to the extent consistent herewith.The issue in the instant proceeding involves ourright-of-control doctrine which presumes an employ-er to be "neutral" if that employer, when faced with acoercive demand from its union, is powerless toaccede to such a demand except by bringing someform of pressure on an independent third party. Aswe stated inGeorge Koch Sons, Inc.,"in [such] asituation . . . where the pressured employer cannothimself accede to the union's wishes, the [union's]pressure is secondary because it is undertaken for itseffect elsewhere." 2 The secondary nature of suchactivity thereby falls within the ambit of Section8(b)(4)(B).As we explained inKoch:[O]ur analysis has not nor will it ever be amechanical one, and, in addition . . . [w]e havestudied and shall continue to study not only thesituation the pressured employer finds himself inbut also how he came to be in that situation. Andifwe find that the employer is not truly anAirConditioning and Refrigeration Institute,AirMoving andConditioning Association,Inc.,American Boiler Manufacturers Associa-tion,ArchitecturalWoodwork Institute,Associated Builders&ContractorsInc. American Consulting Engineers Council,National Electrical Manufac-turersAssociation,National Society of Professional Engineers, andNational Woodwork Manufacturers Association.2Local UnionNo 438,UnitedAssociationof Journeymenand Apprentices216 NLRB No. 73"unoffending employer" who merits the Act'sprotections, we shall find no violationin a union'spressures... even though a purely mechanicalor surface look at the case might present anappearance of a parallel situation.3In dismissingthe instant complaint, the Adminis-trativeLaw Judge found that Respondent did notcommita violation of Section 8(b)(4)(B) becauseEmployers Santella and Rice had voluntarily forfeit-ed a potential for control of the work sought byRespondent and, by virtue of that fact could not, ineffect, be deemed an "unoffending employer." Thus,theAdministrative Law Judge concluded that thecoerced Employers herein came within the qualifyinglanguageof Kochquoted above, inasmuch as theyvoluntarily "came to be" in the situation in whichthey found themselves.We disagree and, for thereasons stated below, believe a violation has beenestablished.In the past, we have indicated that an employercould not be considered "unoffending," and there-foreneutral, if it actively and knowingly contractedaway its control byinitiatingthe very restrictionswhich ultimately gave rise to theunion'sdemands,PaintersDistrictCouncilNo. 20, Brotherhood ofPainters,Decorators and Paperhangers of America,AFL-CIO (Uni-Coat Spray Painting, Inc.),185NLRB 930, 932 (1970), or if the coerced employerwas, infact, given control of the work at issue but,ofits ownvolition,withheld the work from the union,PipeFittersLocal No. 120, United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO (Mechanical Contractors' Association ofCleveland, Inc.),168 NLRB 991, 992 (1967). In bothcases, the coerced employer's forfeiture of neutralstatuswas based on someaffirmativeconduct whichtheemployer could reasonably conclude wouldconflict with his collective-bargaining obligations,coupled with theabsenceof any demand for suchconduct by an independent third party such as ageneralcontractor or project owner.In the instant situation, Santella and Rice did notactively seek to have the general contractor, AtlasConstruction, withhold the operation of the tempo-rary power supply from their employees. Such workwas never offered them by Atlas, whose decision wascompletely unrelated to their own desires 4 orobligations.of thePlumbing and Pipe FittingIndustry of the UnitedStates and Canada,AFL-CIO (George Koch Sons, Inc),201 NLRB 59, 63(1973), enfd.sub nom.George Koch Sons,Inc. v. N.LR.B.,490 F.2d 323 (C.A. 4,1973).3 Id at 64.4Cf.Uni-Coat SprayPainting, supra,where the Board observed that theasserted neutral actively sought a license for a product to be applied only byspraying and thereby knowingly set the stage for potential conflict. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn essence, the Administrative Law Judge's dis-missal was based on the fact that Santella and Rice,in his view, simply did not try hard enough to securethe operation of the temporary power supply fromAtlas at the negotiation stage of the subcontractsinvolved. But to attempt to define the parameters of"unoffending employer" based solely on an expendi-ture of effort on the part of the employer seeking theAct's protection seems realistically futile,as well asadministratively unmanageable.5 What a subcontrac-tordoes at this stage is a circumstance to beconsidered, but is not alone decisive.In our view the instant case is indistinguishablefrom the problem inKochin that both present asituation in which the respondentunioncoercivelydemanded the assignment of certain work which, atthe time of demand, its employer was powerless toassign.The distinction drawn by the AdministrativeLaw Judge, namely, that inKochthegeneralcontractor was itself contractually bound to withholdthe work from the subcontractor while, in theinstantcase, the general contractor, Atlas, was not similarlybound by the project owner, is not a helpfuldistinction. In eithercase, the focus of our inquiry ison the authority of the party upon whom the unionplaces its demand, for it is that party seeking theneutral designation.6It is also a distinction we have not drawn. Thus, inThe Austin Company, Inc.,7Austin, the generalcontractor, although capable of awarding the cuttingand threading of internal piping on climate controlunits, nevertheless, on its own decision, withheld theaward of such work from the subcontractor. Re-spondents' coercive demand for the work from thesubcontractor, Hudik-Ross Company, was found tobe secondary because:Hudik was incapableof assigningits employeesthiswork; such work was never Hudik's to assignin the first place . . . these facts clearly indicatethat the Respondentwas exertingprohibitedpressure on Hudik with an object of either forcinga change in Austin's manner of doing business orforcing Hudik to terminate its subcontract withAustin.8We conclude that Respondent's pressure hereinwas similarly undertaken for its effect elsewhereSSuppose, for example,that a subcontractorat the earlystages ofnegotiation realizes that the generalcontractor will adamantlyadhere to itsown decisiontowithhold from thesubcontractor certain work that thelatter'semployeesare entitledto by contract. Should thesubcontractornevertheless insiston the incorporation of such workmerely to preserve apossible future claim to "neutral"status?Could not theUnion then arguethat the"insistence"was a sham?6The thrust of such a distinction may, presumably, reveal evidence ofthe "neutral" status of thegeneral contractoras well, but we need not reachthat question nor is it germaneto our inquiry here.7EnterpriseAssociation of Steam,HotWater,HydraulicSprinkler,inasmuch as Santella and Rice were incapable ofawarding to Respondent's members work that hadbeen retained by the general contractor, work nevertheirstoassignin the first instance. Thus, thepressurewas secondary in its reach, directed atemployerspowerlessto accede and therefore neutral.Accordinglywe find that by its conduct theRespondent violated Section 8(b)(4)(ii)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the InternationalBrotherhood of Electrical Workers, Local Union No.501, AFL-CIO, White Plains, New York, its officers,agents, andrepresentatives, shall:1.Cease and desist from threatening, coercing, orrestrainingPeter M. Santella, Inc., or Rice ElectricalContracting Company, or any other person engagedin commerceor in an industry affecting commerce,where an object thereof is to force or require PeterM. Santella, Inc., or Rice Electrical ContractingCompany, or any other person to cease doingbusinesswith Atlas Construction Company becauseitretainsfor its own employees the operation oftemporaryelectricalpower at construction sites.2.Take the following affirmative action to effec-tuatethe policies of the Act:(a) Post at its office in White Plains, New York,copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by theRegionalDirector for Region 2, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Furnish the Regional Director for Region 2with signed copies of said notice for posting by PeterM. Santella, Inc., Rice Electrical Contracting Com-pany, and Atlas Construction Company, if they sodesire, in places where notices to employees arecustomarily posted.PneumaticTube, Ice Machine and GeneralPipefitters of New York andVicinity,Local UnionNo. 638 of the UnitedAssociationof Journeymen andApprenticesof the Plumbing and Pipefitting Industry of the UnitedStates andCanada,AFL-CIO(The AustinCompany, Inc.),204 NLRB 760 (1973).8 Id.9 In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aNational Labor Relations Board." IBEW,LOCAL 501419(c)Notifythe Regional Director for Region 2, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.Upon the entire record in this proceeding - virtually allthe critical evidence is undisputed - and upon considera-tionof the arguments advanced and the authoritiesadduced by the parties, I make the following:APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain PeterM. Santella, Inc., or Rice Electrical ContractingCompany, or any otherperson engaged incommerce or in an industry affecting commerce,where an object thereof is to force or require PeterM. Santella, Inc., or Rice Electrical ContractingCompany or any other person to cease doingbusinesswith Atlas Construction Company be-cause it retains for its own employees theoperation of temporary electrical power at con-struction sites.INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,LOCAL UNION No. 501,AFL-CIODECISIONSTATEMENT OF THE CASEARNOLD ORDMAN,Administrative Law Judge:Pursuantto separate timely unfair labor practice charges filed byAssociated General Contractors of Connecticut,Inc., theCharging Party herein,against the International Brother-hood of Electrical Workers, Local Union No. 501, AFL-CIO, Respondent herein,a consolidated complaint issued,dated April 30,1974. The consolidated complaint alleges insubstance thatRespondent engaged, at two separateconstruction sites in Stamford,Connecticut, in secondaryboycott activity violative of Section 8(bx4XiiXB) of theNational Labor Relations Act, as amended.'At the hearing conducted before me inNew York Cityon May21, 1974,the parties stipulated that the evidence inthismatter would consist of the record compiled beforeJudge Jon O. Newman of the United States District Courtfor the District of Connecticut in an injunction proceedingunder Section10(1)of the Actdealing with the instantcontroversy.That record was supplemented by brief oraltdstimony at the instant hearing by one witness.Memoran-da on the evidence and the law submitted to JudgeNewman were resubmitted as briefs in this case andRespondent,pursuant to permission granted at the instanthearing,submitted a short supplemental brief.IBy letterdated May 30, 1974, a copy ofwhich was served on all theparties,General Counsel informed me that the evidence did not substantiatean additional allegation of the complaint that Respondent's conduct alsoFINDINGSAND CONCLUSIONS1.JURISDICTIONAtlas Construction Company, a Connecticut corporationwithan office and place of business in Stamford,Connecticut, provides general contracting services in thebuilding and construction industry and during the pastyear, a representative period, furnished services valued inexcess of$50,000 in States other than Connecticut.During the period here under consideration Atlas wasfurnishing general contracting services for Stamford Realtyand Construction Company which was erecting a plant inStamford,Connecticut, for the Stamford Dressed BeefCompany. This project will be referred to herein as theStamford job. During the same period Atlas was furnishingsimilar services to Herloy,Inc.,which was erecting anoffice building in Stamford, Connecticut, for an enterpriseknown as Hilti, Inc. This project will be referred to hereinas the Hilti job.Atlas subcontracted certain of the electrical work on theStamfordjob toPeterM. Santella,Inc., herein Santella.Santella in the course of its performance of electrical workfurnished services during the past year valued in excess of$500,000;more than $50,000 worth of these services wasperformed for Atlas.Atlas subcontracted certain of the electrical work on theHilti job to Rice Electrical Contracting Company, hereinRice.Rice, like Santella,furnished electrical servicesduring the past year valued in excess of $500,000 of whichmore than$50,000 worth was performed for Atlas.On the foregoing undisputed facts I find that Atlas,Santella,and Rice are employers and persons engaged incommerce within the meaning of Sections2(1), (2), (6), and(7) and 8(b)(4) of the Act.Respondent represents the electrical employees ofSantella and Rice and has collective-bargaining relation-ships with both enterprises covering those employees. It isundisputed and I find that Respondent is a labororganization within the meaning of Section 2(5) of the Act.Jurisdiction is properly asserted in this proceeding.II.THEALLEGED UNFAIR LABOR PRACTICESAs the evidence establishes and as the parties acknowl-edge, the resolution of thiscaseturns on the applicabilityand scope of the Board's so-called "right to control" thework doctrine.In essence,that doctrine is that a union-coerced employer who is powerless to satisfy the union'sdemands except by bringing pressure on another independ-ent contractor to chgnge a business or labor policy, oralternatively by ceasing to do business with such othercontractor, is presumed to be a neutral secondary employ-er, absentproof to the contrary. The Board elucidated theviolated Section 8(bx4XIXB)of the Actand, accordingly,moved towithdraw that allegation.That motion is granted. The letter will be markedItsALI Exh. I and is hereby admitted into therecord ofthis proceeding. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplicability and scope of this doctrine inLocal Union No.438 an4United Associationof Journeymenand Apprenticesof the Plumbing and Pipe FittingIndustry oftheUnitedStates and Canada,AFL-CIO (George Koch Sons,Inc.),201NLRB59 (1973),enfd.sub nom.490 F.2d 323 (C.A. 4,1973). Significant in both the Board and court decisions isthe proposition that the "right to control"doctrine is not arigidper seprinciple,but rather a significant criterionwhich must be appraised in the light of all the surroundingcircumstances.The relevant evidence is set forth hereunder.A.TheContractual Relationship betweenRespondent and Santella and between Respondentand RiceIt is undisputed that both Santella and Rice,during theperiod relevant here,operated under a collective-bargain-ing relationshipwithRespondent for their electricalworkers.A critical clause in the collective-bargainingagreement covering Santella and Rice,respectively,provid-ed that:Where wiring systems and equipment are required forlighting,power,heat,etc.,during the periods ofconstruction of a building,these systems and equip-ment shall be installed,maintained and operated byelectrical workers.The legality of thisclause,commonly known as a workprotection clause, is plain and is not challenged here.Another contractual provision in the collective-bargain-ing agreementcovering Santella and Rice and relevanthere provided that:Members of the Union [Respondent] shall not work forany employers except those who comply with theworking rules later stated in this agreement.The clause first quoted is one of the "working rules."B.The Stamford JobAs noted,Atlasperformedthe general contracting.Services for the constructionof a plant forthe StamfordDressedBeef Company.In the dischargeof this functionAtlas, as agent for Stamford Realty, subcontracted theperformance of the electricalwork forthis job to Santella.In negotiatingfor thissubcontract,Atlas sought andobtained a provision that Santella was not to be responsi-ble for or assignedany workin relation to maintainingtemporaryelectricalpower at the construction site.Temporarypower is utilized on construction sites andinvolves the use of a switch box through whichelectricitycan be turned on and off during the various stages ofconstruction.Atlas,which doesnot employelectricians,retained this workfor itself.Santella,notwithstanding itscontractual commitment to Respondent previously quotedherein,accepted the electrical subcontract with thisexclusion.Construction at the site began in 1973. Santella com-menced performance under its subcontract in early March1974 and continued to work untilMarch 27, 1974. On orabout that date Respondent notified Santella that the latterwas in violation of their collective-bargaining agreementbecause it had no electricians to operate the temporarypower.As a result Santella ordered its employees to ceasework at the jobsite.Atlas protested Santella's failure tocomplete its work under the subcontract and negotiationsensuedbetweenAtlas,Santella,andRespondent tocompromise their differences.Respondent reiterated toSantella that the employees it represented would not workon the jobsiteso long as Santella,in breach of theircollective-bargaining agreement,did not perform thetemporary power work. Atlas, on the other hand, rejectedsuggestionsby Santella that that function be assigned toSantella's employees. Eventually,however, a compromisewas reached after Santella agreed to employ an electricianrepresented by Respondent to remain on the site as long asthe temporary power was on. Santella's employees thenreturned to work at the jobsite.C.The Hilti JobThe situation at the Hilti job was largely parallel to thatat the Stamford job. Rice,the electrical subcontractor, wasbound to the same collective-bargaining provisions,previ-ously quoted,as Santella.And like Santella,Rice, indisregardof these provisions,accepted an electricalsubcontract which did not include the maintenance oroperation of temporary power,a function retained byAtlas.The Hilti job also began in 1973 and Ricecommenced its electrical work on that job in mid-March1974. Rice continued to work until April 5, 1974. On thelatter date Respondent told Rice that Rice was in breach ofitscollective-bargaining agreement because it had notassigned electricians for the temporary power operation.Respondent told Rice,further,that unless Rice remediedthis situation,Respondent would pull the employees itrepresented off the job. As a result,Rice discontinued itswork on the Hilti job. Rice later returned to continue itswork under a purely tentative arrangement but the basicdispute was not and has not been adjusted.D.Analysis and Concluding FindingsThere isno questionin view ofthe foregoingevidencethatRespondent,by invokingits contractwith Santellaand Rice respectivelyand byinformingboth entities thatthe employees Respondent representedwould not work atthe respective sites so long as all of the electricalwork wasnot being performedby them,exerted coercive pressureupon Santella and Rice and caused a cessation of businessrelationships at the Stamfordand Hilti jobs. GeneralCounsel contendsthat thisaction constituteda secondaryboycott inthat Santella and Rice,although the directemployersof the employeesinvolved,were in factsecondaryemployers or neutrals in the dispute.GeneralCounsel predicates this contention on its viewof the "righttocontrol" the work doctrine. Specifically,GeneralCounsel argues that, inasmuch as Santella and Rice werenot assigned the maintenance and operationof temporarypower in thefirstinstance under their respectivesubcon-tracts, the right to assign thatwork to theirelectricians wasbeyond theircontrol.The realtarget of Respondent's IBEW, LOCAL 501421action,according to General Counsel,had to be Atlaswhich withheld the disputed work from Santella and Ricein thefirstinstance.Accordingly, Atlas was the primaryemployer and Santella and Rice were neutrals.It follows,General Counsel contends,that Respondentby exertingcoercive pressure against Santella and Rice engaged in asecondaryboycottwithinthemeaningof Section8(bx4XiiXB) of the Act.Respondent, on the other hand,contendsthat it has aprimary disputewith Santella and Rice, respectively; thatbothenterprises violated theircollective-bargaining agree-ment with Respondent;and that Respondent invoked itsright, explicitlyset forth in the agreement,not to work foran employer who failedto complywith the establishedworking rules.As General Counsel conceded in hismemorandum to theDistrict Court, "[i]f Santella and Riceare primaryemployers with whom the unionhas a primarydispute then the union would not haveviolated Section8(bX4XB) of the Act."As noted,a critical touchstone for resolvingthis primary-secondaryconflict isthe"right to control" doctrine.Extended discussionof the validity of thisdoctrine herewould be superfluous because it has beenabundantly-perhaps overabundantly-analyzed and dissected in along series of decisionsby theBoard and the courts, quitefrequentlywith contraryresults on the sameset of facts.Many of thedecisions,including the decision inNationalWoodwork ManufacturersAssociationv.N.LR.B.,386 U.S.612 (1967),are cited in the Board and court decisions intheKochcase cited at the outset of thissection of thisDecision.Reference to those decisions will demonstrate thelitigationalhistory ofthe "right to control" doctrine andobviate the need for tedious recapitulation here.For present purposes it would appear to suffice to makereference to the Board's decision in theKochcase, affirmedby the Court ofAppeals in theFourth Circuit,where theBoard made a detailed expositionof its "right to control"doctrineand the limitations to that doctrine.There, theBoard repudiated the notion that it"lookedsolely at thepressured employer's 'contractright to control'the work atissue at the time of the pressure to determine whether thepressure was primaryor secondary."Rather,the Boardsaid, ithas always proceeded with an analysisof (1) whetherunder all the surrounding circumstances the union'sobjectivewas work preservation and then(2) whetherthe pressures were directedat the rightperson,i.e.,atthe primaryin the dispute.Explicating its position further,the Board said:in addition to determining, under all the surroundingcircumstances, whether the union'sobjective is trulywork preservation, we have studied and shall continueto study not only the situation the pressured employerfinds himself in but also how he cameto be in thatsituation.And ifwe find that the employeris not trulyan "unoffending employer"who meritstheAct'sprotections,we shall fmd no violation in a union'spressures such as occurred here,even though a purelymechanical or surface look at the case might present anappearance of a parallel situation. [Footnotes omitted.]The Fourth Circuit adopted and affirmed the Board'sview that "the Board has not exalted right-to-control as perse the conclusive indicium of a secondary boycott " Thecourt explained further:Admittedly,an employer should not have anunfettered license to contract out work and, as a result,acquire a shield from union collective bargainingagreements.Certainly where the employer was initiallyin a position to accede to potential union demandsthrough the negotiating stages of the contract,then heshould not later be deemed a neutral if he intentionallyforfeited his potential for control.Applying the foregoing principles in theKochcase, theBoard found,and thecourt agreed,that the pressuredemployer there, Phillips, although the direct employer ofthe employees involved,was nonetheless a neutral andconcluded that a proscribed secondary boycott had takenplace.However, the Board's decision was based on the"surrounding circumstances," labelled "extraordinary" bythe court. Thus, it appeared inKochthat the primecontractor,Koch,who subcontracted the work to Phillips,the pressured employer, had no authority in the firstinstance to award the disputed work(pipe fabrication) toPhillips.Because Koch had no such authority in the firstinstance, Phillips had no bargaining power with respect tothat work. Accordingly, the Board held (201 NLRB 59):Thus, although the [union's] claimof work preservationwas indeed valid, Phillips by its contract with Koch hadno power to give the[union] the work[it] sought, sincesuch work was never Phillips' to award in the firstplace.And as Phillips had no past,present, or futureauthority to award this work to the [union], [its] actionshere must have been undertaken in order to producetheir effects elsewhere. Therefore,since the pressuredirected at Phillips was undertaken for its effectselsewhere, such activity was secondary even thoughPhillips was the immediate employer here.The courtmade a like analysis(490 F.2d 323):But the' circumstances now presentedshow that G.E.required Koch to pretest the pipe at the latter's locationin Indiana-thus away from the jobsite-and for thispurpose the pipe had first to be fabricated. Since Kochwas inextricably tied to this schedule, Phillips had nobargaining power with respect to this work. Conse-quently, Phillips did not surrender its right-to-control,for it never had any.The situation in the instant case iswholly and sharplydistinguishable.Unlike Koch, Atlas was not bound in anyway to withhold any of the electrical work from Santella orRice.The recordhere demonstratesthat Atlas had fullauthority to grant all or part of the electrical work at bothsites and Santella and Rice had full bargaining power withrespect to that work.Under the circumstances it is plainthat Santella and Rice,in effect,voluntarily surrendered 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheir right to control when they negotiated away the workwhich they had earlier agreed in their collective-bargainingagreement to preserve for their employees.Respondent'sstatementthat it would withhold the services of theemployees of Santella and Rice,becauseof their voluntaryabandonment of their contractual commitment to Re-spondent,was a further exercise of a contractual commit-ment not to work where there was a violation by theemployer party to the agreement of an established workingrule.Here,Santella and Rice cannot be regarded as "unof-fending employers" who merit the Act's protections and, asthe Board noted inKoch,itwill"find no violations in aunion'spressures such as occurred here"based on "apurely mechanical or surface look at the case."And as theFourth Circuit said in like vein,"where the employer wasinitially in a position to accede to potential union demandsthrough the negotiating stages of the contract,then heshould not later be deemed a neutral if he intentionallyforfeited his potential for control."Here Santella and Rice had the potentialfor control. Bytheir voluntary action they forfeited that potential.Signifi-cant here,as the Board holds, is not only the situationSantella and Rice as pressured employers found themselvesinbut how they came to be in that situation. Thesurrounding circumstances here,unlike those inKoch,wouldjustifya finding of a proscribed secondaryboycottonly by anaked and mechanical application of the "rightto control"the work doctrine.Accordingly,I find that in the instant case Santella andRicewere primary employers and that the pressuresdirected against them by Respondent were directed againstthem as primary employers.In such a frame of referencethe familiar circumstance that Respondent'sprimaryaction also had secondary effects does not convert legalconduct into proscribed activity.CONCLUSION OF LAWInternationalBrotherhood of Electrical Workers, LocalUnion No. 501, AFL-CIO, theRespondent herein,has notviolated Section 8(b)(4XB)of the Act,as alleged in thecomplaint.[RecommendedOrder fordismissal omittedfrom publi-cation.]